EXHIBIT 10.7


DISCLOSURE AND RELEASE AGREEMENT
RELATED TO THE EXCHANGE OF
NON-PLAN OPTIONS FOR
STOCK OPTIONS UNDER THE
NOVADEL PHARMA INC. 1998 STOCK OPTION PLAN

You entered into an Employment Agreement with NovaDel Pharma Inc. (the
“Company”) on April 19, 2004 (“Employment Agreement”). Under the terms of the
Employment Agreement you were to be granted a nonqualified stock option to
purchase ONE HUNDRED THOUSAND (100,000) SHARES of the Company’s common stock.
The Employment Agreement did not specify under which of the Company’s stock
option plans you were to receive the stock option.

You subsequently entered into a Non-Plan Nonqualified Stock Option Agreement
with the Company on May 17, 2004 (“2004 Agreement”). Under the terms of the 2004
Agreement you were issued an option under a “nonqualified non-plan” in ONE
HUNDRED THOUSAND (100,000) SHARES of the Company’s common stock, par value $.001
per share.

The Company has since determined that the Company’s issuance of such options
could give rise to compliance issues regarding the continued listing standards
of the American Stock Exchange and the Company therefore desires to cancel the
non-plan options issued since May 11, 2004, under the nonqualified non-plan. The
Company proposes to issue you new options under the existing NovaDel Pharma Inc.
1998 Stock Option Plan (“1998 Plan”).

The terms of the 1998 Plan and the form agreement thereto are not identical to
the terms of your 2004 Agreement or your Employment Agreement. The below summary
outlines the differences between your 2004 Agreement, your Employment Agreement
and the 1998 Plan Stock Option Agreement that the Company proposes to enter into
with you (“Agreement”). Unless otherwise defined herein, all capitalized terms
are defined in either the Agreement or the 1998 Plan. You should carefully read
your proposed Agreement and the 1998 Plan attached to your Agreement and
consider all of the information provided in this Disclosure. You are encouraged
to consult your own legal counsel before entering into the Agreement offered to
you along with this Disclosure and Release.

SUMMARY OF YOUR 1998 PLAN STOCK OPTION AGREEMENT

  1. You are granted an option for one hundred thousand shares of the Company’s
common stock. The Option is for the same number of shares and is the same class
of the Company’s stock as your existing option under the 2004 Agreement
(“Non-Plan Option”) and as provided in your Employment Agreement.


  2. The exercise price is $1.98 for each share of common stock you purchase
under the Agreement. The exercise price is the same exercise price as under your
2004 Agreement.





--------------------------------------------------------------------------------

  3. Your Option under the 1998 Plan will have the same vesting schedule as
provided for in your Employment Agreement and in your 2004 Agreement. Your
vesting schedule is:


  a. 33,333 Option shares vest on or after May 17, 2005;

  b. 33,333 Option shares vest on or after May 17, 2006;

  c. 33,334 Option shares vest on or after May 17, 2007.


  4. The Option under your Agreement will expire on May 16, 2014. The term of
your Option is the same as the term of your existing Non-Plan Option. Your
Employment Agreement provides similarly.


  5. Similar to the terms of your Non-Plan Option, if your employment terminates
other than “For Cause” (as defined in your Agreement) or other than due to your
death or Disability (as defined in your Agreement), your vested Options as of
the date of such Termination shall continue to be exercisable by you under the
terms of the 1998 Plan and your Agreement.


  6. Similar to the terms of your Non-Plan Option, your Option will vest upon a
Change in Control, as that term is defined in Section 9 of your Employment
Agreement.


  7. If your employment is terminated For Cause, as defined in your Agreement
and in your Employment Agreement, then you forfeit your Option under your
Agreement. Your 2004 Agreement and your Employment Agreement provided for
forfeiture as well.


SUMMARY OF MATERIAL DIFFERENCES BETWEEN
(1) YOUR 2004 AGREEMENT AND YOUR EMPLOYMENT AGREEMENT
AND (2) YOUR 1998 PLAN STOCK OPTION AGREEMENT

  1. Your Agreement provides that upon your death or Disability, your Options
may continue to be exercised for the term of your Option as set forth in your
Agreement. Your Option expires on May 16, 2014. The 2004 Agreement did not
define Disability. The Agreement defines Disability in Section 8.


  2. The 1998 Plan provides that upon an Optionee’s Termination without cause
and not due to death or Disability, that the vested Options as of that date
shall be exercised by the Optionee within three months of the termination event
(or shorter if the Option’s term expires earlier). Your Employment Agreement
does not contain a three-month exercise period limitation, however your 2004
Agreement contained a conflicting provision. Therefore, your Agreement
specifically excludes the three-month exercise period limitation.


  3. “For Cause” is defined in your Agreement in Section 10. For Cause was not
defined in your 2004 Agreement.


--------------------------------------------------------------------------------

RELEASE AND DISCHARGE

The undersigned, her successors and assigns do hereby give up any and all of her
rights in the 2004 Agreement entered into between the undersigned and the
Company on February 28, 2004 and does hereby release, acquit and forever
discharge the Company from any and all actions, causes of actions, claims,
damages, liabilities, costs and all claims of any nature or kind whatsoever for
economic loss or otherwise, known or unknown, due to the exchange of the
undersigned’s Non-Plan Options for an Option under the 1998 Plan. The
undersigned states, pursuant to her signature hereunder, that she has read and
fully understands this release and that she has the opportunity to consult her
own legal counsel before entering into this release.

/s/ JEAN W. FRYDMAN              /s/ GARY A. SHANGOLD               Jean W.
Frydman, Optionee   Gary A. Shangold, M.D.,      President and CEO  